Citation Nr: 1755690	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-08 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board initially denied the Veteran's claim in June 2014, and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a joint partial remand (JMR1) and remanded the Board's denial for action consistent with the terms of the JMR.  The matter then returned to the Board in March 2015, where the Board again denied the claim.  The Veteran appealed the denial to the Court again, and in a December 2015 JMR (JMR2), the Court once again vacated and remanded the Board's decision.  The matter returned to the Board in April 2016, where the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for development consistent with the terms of the Court's December 2015 JMR.  It now returns to the Board for further appellate review. 

In July 2016, the Veteran's representative stated that a new VA examination should be afforded as to status of his service-connected disabilities, in regards to his TDIU claim, since "it is likely that the claimant's conditions are of such severity to warrant the increase."  

When a claimant submits evidence of unemployability due to a disability for which an increased rating is sought, then "the determination of whether he is entitled to TDIU...is part and parcel of the determination of the initial rating for that disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, the holding in Rice did not indicate that the reverse scenario is true.  Thus, a claim for a TDIU is not a claim for an increased rating for each underlying service-connected disability.  As increased rating claims for the Veteran's underlying service connection disabilities are not within the Board's jurisdiction, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing is of record.

The Board apologies for the delay in full adjudication of this case.

 
FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining gainful employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction of this decision, the Court remanded the Veteran's claim most recently in December 2015.  In the December 2015 JMR2, the Parties agreed that VA had not obtained the Veteran's Vocational Rehabilitation and Employment Service (VR&E) records in accordance with its duty to assist.  See 38 C.F.R. § 3.159.  It does not appear that this issue was raised in JMR1, in any event, the record reflects that the necessary VR&E records have been obtained and associated with the Veteran's claims file, along with additional VA treatment records.    

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

In his May 2009 VA Form 8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was no longer able to secure or follow any substantially gainful occupation because of his service-connected disabilities. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purposes of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric;  (4) multiple injuries incurred inaction; or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Service connection is currently in effect for: residuals of a right wrist fusion, rated at 40 percent; residuals of a non-united fracture of the right medial malleolus, rated at 20 percent; right carpal tunnel syndrome, rated at 10 percent; and scars, residual from surgeries, rated at 10 percent.  

The Board notes that the Veteran's scars are from surgeries of both the right wrist and right ankle.  

The Veteran's carpal tunnel syndrome, right wrist fusion, and the scars of the right wrist and hand are of common etiology and considered one disability under 38 C.F.R. § 4.16(a)(2).  Similarly, the scar of the right ankle and the residuals of the non-united fracture of right medial malleolus are also of common etiology and considered one disability.  The right ankle disabilities and right wrist disabilities are not from the same etiology or single accident.  Service treatment records, for example a radiology report, document that he suffered the malleolus fracture in February 1985 after his foot was stepped on while playing basketball.  A February 1992 entry refers to a twisting injury in 1987 or 1988.  Another entry refers to a July 1988 injury where the Veteran's hand was caught in a valve wheel.

Additionally, the method of determining one disability under 38 C.F.R. § 4.16(a)(1) yields the same result as the above analysis applying 38 C.F.R. § 4.16(a)(2) as the disabilities related to separate upper and lower extremities.  Whereas 38 C.F.R. § 4.16(a)(1) provides for disabilities of one or both upper extremities, or of one or both lower extremities, it does not provide for treating a disability or disabilities of one lower extremity and a disability or disabilities of one upper extremity as a single disability.

Under either analysis, for the period beginning September 2007 the combined rating for compensation purposes of the right wrist disabilities is 50 percent.  The combined rating for the right ankle disabilities for the same period is 20 percent.  Thus, the combined rating for compensation purposes for all service-connected disabilities for the period on appeal is 60 percent.  

The Veteran, therefore, does not meet the requirements for a TDIU on a schedular basis.

The Board also notes that the Veteran's disabilities did not result from injuries incurred in action and he was not a prisoner of war.  As a result the methods of arriving at a single disability for 38 C.F.R. § 4.16(a)(4) and (5) are not applicable in this case.  

Further, under 38 C.F.R. § 4.16(a), the methods (1) through (5) for arriving at a single disability are joined by a disjunctive, thus making it improper to simply combine all of his disabilities to arrive at a 60 percent rating by applying more than one of sections (1) through (5) at a time.

Under 38 C.F.R. § 4.16(b), however, an extraschedular TDIU is available for a veteran who does not meet the above requirements if the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  However, this decision must first be addressed by VA's Director of Compensation Service.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having bearing on the issue.  Id.  

In this case the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not warranted.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither a veteran's nonservice-connected disabilities or advancing age may be considered.  

The record reflects that the Veteran has previously applied for Social Security Administration (SSA) disability benefits.   While SSA records are not controlling for VA determinations, they may nevertheless be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In forms associated with the SSA records, the Veteran reported that he could not run or exercise and had limited use of his right hand, swelling of his right arm and right ankle, and difficulty walking more than a quarter mile due to his right ankle.  He noted that his highest grade of school completed was 1 year of college, and that he stopped working in February 2009 in Vision and Vocational Services as an assembler because he had to change the type of work that he was doing.  He indicated that he worked on average 22 hours per week for approximately seven dollars per hour until his program ended and he was not referred for other work.  The Veteran also provided a work history back to 1992 that included working as an accounting technician, a driver, and a lens cleaner.  

In January 2010, finding that the Veteran's right wrist fusion, high blood pressure, lower back pain, ankle, migraines, neck shoulder pain were the basis of his claim, SSA the determined that disability benefits were not warranted.  SSA held that the Veteran was capable of performing a significant number of jobs in the national economy.  The Board finds that these reports are evidence against his claim for TDIU because they tend to show that he is not limited to physically intensive occupations involving standing, walking, or right hand dexterity.  The Board also notes that, in its negative determination, SSA even took into consideration nonservice-connected disabilities that the Board cannot.  

Simply stated, the Board can only use service-connected disabilities as a basis for TDIU, while SSA is not so limited, therefore, the fact that they found against the claim does not support the Veteran's contention of TDIU caused by service-connected disabilities, and provides limited evidence against a finding that this Veteran's service connected disabilities are somehow out of the "norm", suggesting at least that they are not by indicating SSA at least believes that he was able to work.  

As previously noted, the Court remanded the Veteran's claim as VA had not obtained the Veteran's VR&E records.  The records were obtained and associated with the claims file in May 2016.  However, the content of the VR&E records are against a finding that the Veteran is unemployable due to his service-connected disabilities.  

In various assessments and case notes during his time with the aforementioned Vision and Vocational Services, while the Veteran was noted as having some difficulties, these were due to behavior and reliability concerns rather than the Veteran's physical disabilities.  In a case note dated October 2008, the Veteran reported a desire to be trained in medical billing or coding.  In a vocational assessment by a career counselor dated July 2010, the Veteran reported adequate skills in operating most types of office equipment, as well as basic knowledge of word-processing software.  He expressed a desire to work as a mail clerk, accounting clerk, or customer service representative.  While it was noted that the Veteran had "physical limitations," the counselor opined that they would not impair his ability for gainful employment in his chosen fields.  Finally, an August 2012 application for additional vocational rehabilitation notes the Veteran's desire to build websites.         

During the July 2010 VA spine examination, the Veteran reported that he last worked in February 2009 as a trainer for vocational rehabilitation but stopped that work because he relocated and was caring for his parents.  At his April 2012 hearing before the undersigned VLJ, the Veteran testified that he has missed work because of his right ankle disability as it affected his back, and that he could not continue working.  

Here, the Board finds that the Veteran is not so limited in the type of occupation in which he could engage.  His employment and education history tends to show that he is not particularly limited in this regard.  Moreover, as outlined below, there is sufficient evidence of record to determine that his scars, ankle, and wrist disabilities do not render him unable to secure and follow a substantially gainful occupation.  

Upon VA examination in September 2010, his right wrist fusion residuals were found to limit him in grasping pushing, and pulling, and result in a decrease in his ability to write legibly.  He had zero range of motion of the wrist.  The examiner opined that his right wrist disability does affect his work in that he is unable to do pain free lifting, however, the examiner also noted the Veteran's report that he could do what he needs to do at home.  As to the Veteran's ankle, it was noted that the disability results in some weakness and giving way, as well as pain, swelling, and reduced range of motion and weight bearing ability.  The examiner opined that his right ankle disability does not affect his activities of daily living.  The functional limitation of his scars is minimal as his symptoms were essentially pain without reduced function.  As to the right carpal tunnel syndrome, his symptoms were noted as mild numbness and paresthesia in a small area of his right hand.  In an addendum opinion as to the Veteran's carpal tunnel syndrome in January 2011, the examiner opined that there was no clinical or neurodiagnostic evidence of carpal tunnel syndrome or any other kind of neuropathy in the right upper extremity. 

Taken together, the Board acknowledges that his service-connected disabilities do limit him in the sense of occupations involving standing or walking for extended periods, physically intensive jobs involving lifting, pulling, or grabbing with his right hand.  His right wrist disability also limits him as to writing intensive occupations or occupations involving dexterity of the right wrist.  However, such limitations do not limit him from engaging in relatively sedentary occupations that do not require dexterity of the right wrist or extensive handwriting, or in the occupations he has done in the past.  The Board finds that these restrictions are not so encompassing to render him unable to secure and follow a substantially gainful occupation. 

That the Veteran has pain on motion is an important factor and is a reason that he has the limitations just discussed.  That pain on motion, however, is not so encompassing to render him unable to secure and follow a substantially gainful occupation.  It is simply the basis for his current ratings.  Without taking into consideration his pain there would be limited basis for the current ratings, let alone TDIU, as there is some evidence in this case against the current evaluations. 

To the extent that the Veteran has alleged that his service-connected disabilities render him unemployable, the Board finds that such allegations are not supported by the contemporaneous evidence of record, to include the Veterans statements, medical treatment records, and his educational and occupational history.  The Board has no doubt that his service-connected disabilities have resulted in some limitations upon employment, but the disabilities, either by themselves, or in combination, do not prevent the Veteran from obtaining and maintaining employment.  

For these reasons, the Board concludes that the preponderance of evidence is against granting his appeal as to entitlement to TDIU, or more precisely, remanding the case for referral to the Director of Compensation Service.  As such, the claim for a TDIU must be denied.  

ORDER

Entitlement to a TDIU due to service-connected disabilities is denied


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


